Citation Nr: 0731475	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a right ankle 
disorder.  

4.  Entitlement to service connection for bronchitis as 
secondary to service-connected sinusitis.

5.  Entitlement to service connection for an ear disorder as 
secondary to service-connected sinusitis.  

6.  Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issues of entitlement to service connection for an ear 
disorder and bronchitis as secondary to service-connected 
sinusitis, and the issues of entitlement to service 
connection for residuals of a hysterectomy and a right ankle 
disorder are remanded to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.  


FINDINGS OF FACT

1.  Current Hepatitis C has not been demonstrated.

2.  A current eye disorder has not been demonstrated.

3.  There are objective signs and symptoms of a right ankle 
disability, namely tenderness and moderate limitation of 
motion, that cannot be attributed to a diagnosed illness.



CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 3.317 (2006).

2.  An acquired eye disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303(c), 
3.317.

3.  A right ankle disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1117; 38 C.F.R. §§ 3.303(c), 3.317, 
4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The November 2002, August 2005, and May 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letters did not 
explicitly tell her to submit all relevant evidence in her 
possession.  An error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

The letters did tell her to submit medical evidence in her 
possession, invited her to submit non-medical evidence, and 
that it was her responsibility to ensure that VA received the 
evidence.  She was thereby put on notice to submit relevant 
evidence in her possession and she was not prejudiced by the 
failure of the RO to provide explicit notice to submit 
relevant evidence in her possession.

A March 2006 letter provided notice on the effective date and 
rating elements as required by Dingess.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notices did not comply with the requirement that the notice 
must precede the adjudication.  However the timing deficiency 
was remedied by the RO's readjudication of the claim after 
sending the proper notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA and private treatment records have been obtained.  
The veteran has made reference to being evaluated for 
hepatitis C in the early or mid-1990's.  She has indicated 
that these evaluations were provided at private facilities.  
She has not submitted releases to obtain additional evidence.  
VA is not required to seek records for which a release is 
required, unless the claimant submits the release.  38 C.F.R. 
§ 3.159(c)(1)(ii).  As such, no further action is necessary 
to assist the claimant with the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Under this law and regulation, service connection 
may be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  See 70 Fed. 
Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 
38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hepatitis C

The veteran maintains that she currently has Hepatitis C and 
that it is related to injections she received in service.  

In June 2006, the veteran was afforded a VA examination.  At 
the time of the examination, the examiner indicated that the 
veteran's claims folder had been reviewed.  The examiner 
observed that Hepatitis C antibody level tests and hepatitis 
C qualitative test performed in 1995 were indeterminate.  The 
examiner further reported that Dr. Rice, a 
gastroenterologist, indicated that at that time there was no 
evidence of Hepatitis C viral infection.  

The examiner noted that the veteran claimed service 
connection for Hepatitis C and that he had been asked to 
render an opinion as to whether there was a present medical 
diagnosis of Hepatitis C, and, if so, whether it was the 
result of an inservice event, injury, or disease.  

The examiner noted that the veteran reported that she had 
donated blood to the Red Cross in 1993 and within a couple of 
months was notified that she was Hepatitis C positive.  She 
consulted a gastroenterologist at that time who did not find 
evidence of a current Hepatitis C viral infection.  The 
veteran had never been treated for Hepatitis C.  She denied 
any acute hepatitis or previous liver biopsy.  The veteran 
was noted to have been immunized against Hepatitis B in 1994 
and 1995.  

In terms of risk factors, she denied intravenous drug use, 
high risk sexual activity, hemodialysis, sharing toothbrushes 
or razor blades, acupuncture, blood transfusions, or working 
as a health care worker.  She noted having used cocaine on 
one occasion.  She also reported having had tattoos put on 
her upper right arm and left shoulder while she was in jump 
school.  She also had three ear piercings done many years 
ago.  Otherwise, she was not aware of any exposure to 
contaminated blood or body fluids.  

At the time of the examination, the veteran denied abdominal 
pain, jaundice, abdominal swelling, or hematemesis.  She 
would have nausea and vomiting about once a week.  She also 
reported having intermittent ankle edema, worse on the right 
than the left.  Intermittently she felt confused but she did 
have a history of partial complex seizures.  She also 
wondered if stress did not sometimes cause confusion.  

The veteran was employed as a service representative and 
liver disease did not interfere with her usual occupational 
activities.  Liver function tests were normal.  Hepatitis C 
antibody was positive and Hepatitis C ultra Quant by PCR was 
less than 10 IU/ml.  A diagnosis of previous Hepatitis C 
viral infection with no evidence of current infection or 
liver abnormality was rendered.  The examiner stated that 
there was no current diagnosis of Hepatitis C so an opinion 
as to etiology was not required.  

Service connection requires that a current disease or 
disability be demonstrated.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

"[T]he regulations regarding service connection do not 
require that a veteran must establish service connection 
through medical records alone."  Triplette v. Principi, 4 
Vet. App. 45, 49 (1993), citing Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  It is equally clear, however, that 
the resolution of issues that require medical knowledge, also 
require competent medical evidence.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

As a lay person the veteran would not be competent to say 
that Hepatitis C was currently demonstrated.  As the 
discussion during the recent VA examination showed, this 
diagnosis is established through laboratory testing and 
interpretation of the results of that testing.  

The only competent medical evidence as to whether the veteran 
currently has hepatitis C, was provided on the VA examination 
when it was found that she did not have that disease.  In the 
absence of competent medical evidence showing that the 
veteran has a medical diagnosis of Hepatitis C, there is no 
basis for the grant of service connection for such 
disability.

The preponderance of the evidence is against the claim for 
service connection for Hepatitis C, and it must be denied.  
38 U.S.C.A. § 5107(b).

Eye Disorder

At the time of her April 1989 service entrance examination, 
the veteran was found to have 20/20 vision, bilaterally.  
There were no complaints or findings of an eye injury in 
service.  At the time of the veteran's March 1992 service 
separation examination, she was found to have 20/25 distant 
vision in the right eye, correctable to 20/20.  Distant 
vision in the left eye was 20/20 and near vision was 20/20 in 
both eyes.  The only diagnosis pertained to a refractory skin 
condition.

Post-service treatment records reveal no complaints or 
findings of an eye disorder or injury, or residuals thereof, 
subsequent to service.  

In her June 2004 substantive appeal, the veteran contended 
that while in Saudi Arabia, she had to read a lot by 
flashlight.  She reported that this put a lot of strain on 
her eyes.  She added that she had not had problems with her 
eyes prior to going to Saudi Arabia.  

At the time of her June 2006 VA general medical examination, 
the veteran denied any visual complaints.  The optic discs 
were sharp, and no eye disability was reported.

The veteran underwent a medical examination at the CENTA 
Medical Group in July 2006, when the pupils were noted to be 
equal round and reactive to light.  Optic movements were 
intact.  No disability of the eyes was identified.

The post-service medical evidence contains no findings 
showing a current eye disorder.  While the veteran would be 
competent to report current symptoms, she has not done so.  
Her substantive appeal reported eye strain during service, 
but made no mention of current symptomatology.  Her notice of 
disagreement made no specific mention of the eye disorder 
claim.  Absent evidence of a current disability, service 
connection is precluded.  Gilpin.

As a Gulf War Veteran the appellant is entitled to the 
presumptions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As 
just discussed, however, there are no objective signs or 
symptoms of the claimed eye disorder.  These presumptions, 
therefore, could not serve as a basis for establishing 
service connection.

Inasmuch as there is no evidence of a current disability, the 
weight of the evidence is against the claim, reasonable doubt 
does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Right Ankle Disability

At the veteran's June 2006 VA examination, she complained of 
7/10 right ankle pain after standing more than 10 minutes.  
The examiner noted that examination of the right ankle was 
positive for lateral malleolus point tenderness.  The range 
of dorsiflexion was from 0 to 20 degrees, and the range of 
plantar flexion was from 0 to 40 degrees.  The ranges of 
motion were pain free.  These ranges of motion are normal for 
VA purposes.  38 C.F.R. § 4.70, Plate II (2007).  On 
repetitive motion however, there was an 8 degree loss of 
dorsiflexion and a 10 degree loss of plantar flexion.  X-rays 
of the ankle were negative.  The examiner could not explain 
the subjective complaints of right ankle pain and the reduced 
range of motion after repetitive use.  He stated that the 
objective data did not support a diagnosis for the right 
ankle at that time.  

The examination documents current tenderness and reduced 
motion in the right ankle.  These are objective signs of 
disability.  The examiner was unable to attribute these signs 
to a diagnosed illness.  VA's schedule for rating 
disabilities provides a 10 percent rating for moderate 
limitation of ankle motion.  38 C.F.R. § 4.71, Diagnostic 
Code 5271 (2007).  The loss of nearly half the normal rang of 
motion on repetitive motion could be considered moderate 
limitation.  38 C.F.R. §§ 4.40, 4.45 (2007).  Hence, the 
ankle disability was present to a degree of 10 percent.

In sum, the right ankle disability meets the criteria for 
service connection under the provisions of 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.


ORDER

Service connection for Hepatitis C is denied.  

Service connection for an eye disorder, to include refractive 
error, is denied.  

Service connection for a right ankle disability is granted.


REMAND

As to the issues of service connection for bronchitis and 
earaches claimed as secondary to service-connected sinusitis, 
the veteran was seen on multiple occasions with concurrent 
diagnoses of bronchitis and sinusitis subsequent to her 
release from service.  The veteran was also seen with 
complaints of ear problems on several occasions in 
conjunction with treatment for sinusitis with diagnoses of 
otitis media and eustachian dysfunction being rendered.  

With regard to the issue of service connection for residuals 
of a hysterectomy/hysteroscopy, the veteran was seen with 
complaints of right lower quadrant pain in service in January 
1991.  The veteran was also seen with complaints of lower 
quadrant pain in April 2000, which led to a hysteroscopy/D&C 
and laparoscopy being performed in June 2000.  The veteran 
has reported that the lower quadrant pain that she had in 
service was the same pain which subsequently lead to the 
surgery.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current earaches.  All necessary 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.

The examiner is requested to answer the 
following questions: Is it at least as 
likely as not (50 percent probability or 
greater) that any current ear disorder is 
related to (caused or aggravated by) 
service-connected sinusitis or other 
disease or injury in service?  The 
examiner should provide a rationale for 
the opinion.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disorder.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to answer the 
following question: Is it at least as 
likely as not (50 percent probability or 
greater) that any current respiratory 
disorder, including bronchitis, had its 
onset in service, is otherwise the result 
of a disease or injury in service, or is 
caused or aggravated by the veteran's 
service-connected sinusitis?  The 
examiner should provide a rationale for 
the opinions.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current residuals of the 
June 2000 hysteroscopy/laparoscopy.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any 
hysteroscopy/laparoscopy residuals are 
related to the veteran's period of 
service, including the finding of right 
lower quadrant pain in service?  The 
examiner should provide a rationale for 
the opinion.

4.  After completion of the above, 
readjudicate the claim on appeal.  If any 
claim is not fully granted, issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


